Per Curiam.
Petitioners having failed to demonstrate entitlement to either certiorari relief or prohibition relief, the petition for writ of certiorari and for writ of prohibition is dismissed.
Wolf, J., concurs; Wetherell, J., concurs in result with opinion; Makar, J., dissents with opinion.
Wetherell, J., concurring in result.
I concur in the dismissal of this case because the order challenged in the petition is properly reviewed by appeal under rule 9.130(a)(3)(B) and this case is duplicative *1197of the earlier-filed and still-pending appeal filed by these same petitioners challenging the same order.